Citation Nr: 0908792	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected Miyoshi's myopathy, right upper (dominant) 
extremity, currently rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected Miyoshi's myopathy, left upper (non-
dominant) extremity, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
March 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which increased the Veteran's evaluation for 
Miyoshi's myopathy of the right upper extremity to 20 percent 
disabling, and continued the assigned 10 percent evaluation 
for Miyoshi's myopathy of the left upper extremity.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

Subsequently, in a June 2005 rating decision, a 50 percent 
rating was assigned for the Veteran's Miyoshi's myopathy of 
the right upper extremity, effective from August 16, 2004, 
and a 40 percent rating was assigned for the Veteran's 
Miyoshi's myopathy of the left upper extremity, also 
effective from August 16, 2004.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 50 and 40 
percent ratings for the Veteran's Myoshi's myopathy of the 
right and left upper extremities, respectively, is not a full 
grant of the benefits sought on appeal, and since the Veteran 
did not withdraw his claims of entitlement to higher ratings 
for his Miyoshi's myopathy of the right and left upper 
extremities, the matters remains before the Board for 
appellate review.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran and his wife testified at his 
December 2008 hearing that his Miyoshi's myopathy of the 
right and left upper extremities had gotten progressively 
worse throughout the course of his appeal.  Specifically, the 
Veteran testified that he could no longer raise his arms 
above his head and that he had trouble with his activities of 
daily living, to include eating certain foods, brushing his 
teeth, dressing, tending to his young son, and getting 
himself out of bed.  In this regard, the Board notes that 
muscular dystrophy, the Veteran's underlying condition 
causing his Miyoshi's myopathy of the right and left upper 
extremities, is in fact a disorder characterized by 
progressive proximal muscle weakness.  See The MERCK Manual, 
Muscular Dystrophies (online ed.).  

The Veteran was previously afforded a VA examination in 
October 2005.  However, as noted above, the Veteran testified 
that his service-connected disabilities have increased in 
severity since that time.  In this regard, the Board notes 
that VA's duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Furthermore, the current medical evidence of record does not 
characterize the Veteran's disability pursuant to the 
relevant rating criteria.  In this regard, Diagnostic Code 
8510 provides that for the dominant/non-dominant upper 
extremity, a 50/40 percent evaluation is warranted when there 
is moderate incomplete paralysis of the upper radicular 
group; a 60/50 percent evaluation is warranted when there is 
severe incomplete paralysis of the upper radicular group; and 
the maximum 70/60 percent evaluation is warranted when there 
is complete paralysis, including if all shoulder and elbow 
movement has been lost, or is severely affected, but the hand 
and wrist movements are not affected.  

Therefore, because the current severity of the Veteran's 
disability is not clear in the context of the relevant 
diagnostic criteria, and since the Veteran contends that his 
service-connected disabilities have increased in severity 
since the October 2005 VA examination was conducted, he must 
be scheduled for a new examination in order to ascertain the 
current severity of his service-connected Myoshi's myopathy 
of the right and left lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA neurological examination to 
ascertain the current severity and 
manifestations of his service- connected 
Myoshi's myopathy of the right and left 
lower extremities.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's current condition.  
Specifically, the examiner should note 
whether the Veteran's Myoshi's myopathy of 
the right and left upper extremities is 
characterized by severe, incomplete 
paralysis, or complete paralysis, such 
that all shoulder and elbow movements are 
severely affected but hand and wrist 
movements are not affected.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
disability under the relevant rating 
criteria.  See 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8510.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




